Name: Commission Regulation (EEC) No 3936/92 of 30 December 1992 laying down detailed rules for implementing the import arrangements applicable to products falling within CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  plant product;  tariff policy;  international trade
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 398/21 COMMISSION REGULATION (EEC) No 3936/92 of 30 December 1992 laying down detailed rules for implementing the import arrangements applicable to products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3909/92 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1738/92 (4), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 3668/90 0, as last amended by Regulation (EEC) No 3647/91 (6), lays down detailed rules for implementing the import arrange ­ ments applicable to manioc and similar products origina ­ ting in the present Contracting Parties to the General Agreement on Tariffs and Trade (GATT) other than Thai ­ land ; whereas in the light of experience, the said rules should be amended in a new regulation and Regulation (EEC) No 3668/90 should be repealed ; Whereas the usual additional procedures for the manage ­ ment of such quotas, relating in particular to the submis ­ sion of applications, issue of licences and monitoring of imports should be applied ; whereas the said procedures either supplement or derogate from Commission Regula ­ tion (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Q, as last amended by Regulation (EEC) No 2101 /92 (8), and Commission Regu ­ lation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (9), as last amended by Regulation (EEC) No 2804/92 ( 10) ; Whereas, in order to deal with cases where the quantities actually unloaded are less than or slightly in excess of the quantities given in the import licences, measures should be adopted to ensure that either the missing quantities are carried forward or the excess quantities are put into free circulation if the country in which the products origi ­ nated is able to guarantee that the formalities needed for this purpose can be executed ; whereas Indonesia appears able to meet this condition ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Whereas, in particular, the origin of the products should be ensured by providing that the issue of import licences be subject to the presentation of certificates of origin issued by the countries concerned ; Whereas, for the sake of sound management of the import arrangements, an application for a licence may not concern a quantity in excess of the quantity entered on the document certifying loading and shipment to the Community ; Whereas, in agreement with the Indonesian authorities, the issue of import licences for products originating in Indonesia is subject to the presentation of a specific export document ; Article 1 The arrangements provided for in Article 1 (2) of Regula ­ tion (EEC) No 430/87 shall apply, subject to the provi ­ sions of this Regulation, to products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand. (') OJ No L 43, 13 . 2. 1987, p. 9 . 0 OJ No L 394, 31 . 12. 1992. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (4 OJ No L 180, 1 . 7 . 1992, p. 1 . O OJ No L 331 , 2. 12. 1988, p . 1 . (") OJ No L 210, 25. 7. 1992, p . 18 . 0 OJ No L 94, 7 . 4. 1989, p . 13 . H OJ No L 282, 26. 9 . 1992, p . 40 . 0 OJ No L 356, 19 . 12. 1990, p . 18 . (6) OJ No L 344, 14. 12. 1991 , p. 84. No L 398/22 Official Journal of the European Communities 31 . 12. 92  PrÃ ©lÃ ¨vement Ã percevoir : 6 % ad valorem  Prelievo da riscuotere : 6 % ad valorem  Toe te passen heffing : 6 % ad valorem  Direito nivelador a cobrar : 6 % ad valorem ; (c) in Section 20, the name of the vessel in which the goods are being or have been shipped to the Commu ­ nity, the number of the certificate of origin submitted and, in the case of products originating in Indonesia, the Indonesian export licence number. Article 2 1 . Import licence applications shall be admissible if : (a) they are accompanied by the original of a certificate drawn up by the competent authorities of the country concerned certifying the origin of the goods, in accordance with the specimen in Annex I ; such a certificate shall be compulsory for all imports origina ­ ting in GATT countries other than Indonesia from 1 March 1993 ; (b) they are accompanied by proof, in the form of a copy of the bill of lading, that the goods have been loaded in the third country which issued the certificate referred to in point (a) and are being transported to the Community by the vessel mentioned in the appli ­ cation, and, where the third country does not have direct access to the sea, an international transport document certifying transport of the goods from the country of origin to the port of shipping is also provided ; (c) for products originating in Indonesia, they are accom ­ panied by an export licence issued by the Indonesian authorities, duly completed, in accordance with the specimen in Annex II. The original of the licence shall be kept by the authority issuing the import licence. However, where the import licence applica ­ tion concerns only part of the quantity indicated on the export licence, the issuing authority shall indicate on the original the quantity in respect of which the original was used and, after stamping it, shall return the original to the party concerned. Only the quantity indicated under 'shipped weight' in Section 7 of the export licence shall be taken into consideration for the pufposes of issuing the import licence ; (d) they relate to a quantity which does not exceed the quantity indicated in the documents referred to in points (a), (b) and (c). Article 4 1 . Notwithstanding Article 12 of Regulation (EEC) No 891 /89, the security against import licences shall be ECU 20 per tonne. 2. If, pursuant to Article 5 (4), the quantity in respect of which the licence is issued is less than the quantity in respect of which it was applied for, the security corres ­ ponding to the difference shall be released. 3. The fourth indent of Article 5 (1 ) of Regulation (EEC) No 3719/88 shall not apply. Article 5 1 . Licence applications shall be lodged with the competent authorities of the Member States between Monday and Wednesday each week, up to 1 p.m. However, the first day each year for lodging applications shall be the first working day in January. 2. For products originating in Indonesia, licence appli ­ cations may relate to imports to be carried out the following year if they are submitted during December on the basis of an export licence issued by the Indonesian authorities for the year in question . 3. Member States shall notify to the Commission by telex on the day following the day on which applications are lodged, and not later than 1 p.m. on the Thursday following the deadline for lodging applications, the following particulars in respect of each application :  the country of origin of the product,  the quantity in respect of which the import licence is applied for,  the name of the applicant,  the number of the certificate of origin submitted and the total quantity entered in the original document or an extract thereof,  the name of the vessel entered in Section 20,  for products originating in Indonesia, the number of the Indonesian export licence indicated in the upper ­ most section of the licence. Article 3 Licence applications and licences shall indicate : (a) in Section 8, the third country in which the product concerned originated. Importation from that country shall be obligatory ; (b) in Section 24, one of the following entries :  ExacciÃ ³n reguladora a percibir : 6 % ad valorem  Importafgiften : 6 % af vÃ ¦rdien  Zu erhebende AbschÃ ¶pfung : 6 % des Zollwerts  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · : 6% Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ±  Amount to be levied : 6 % ad valorem 31 . 12. 92 Official Journal of the European Communities No L 398/23 4. The Commission shall determine and notify to the Member States by telex not later than the fourth working day following the day on which applications are lodged the extent to which licence applications are to be accepted . 5 . Member States may issue the import licences as soon as they receive notification from the Commission . However, import licences for products originating in Indonesia in respect of which applications are lodged in December for the following year shall not be issued before the first working day in January of the year in question . The Commission, on receipt of the information referred to in the first subparagraph of paragraph 1 , shall contact the Indonesian authorities with a view to the issue of new export licences. The security shall be released on presentation to the competent authorities of the Member State in which release for free circulation is to take place of a supple ­ mentary import licence for the excess quantity in ques ­ tion . Application for this licence shall not be subject to the lodging of a security against the licence as provided for in Article 14 (2) of Regulation (EEC) No 3719/88 and Article 4 of this Regulation . This licence shall be issued under the terms of Article 5 on presentation of one or more supplementary export licences issued by the Indo ­ nesian authorities for the excess quantity in question. The supplementary import licence shall contain one of the following entries in Section 20 .  Certificado complementario. Apartado 2 del artÃ ­culo 7 del Reglamento (CEE) n ° 3936/92 Article 6 Subject to Article 7 (2) and notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released into free circulation may not exceed the quantity indi ­ cated in Sections 17 and 18 of the import licence ; to that end the figure 0 shall be entered in Section 19 of the licence.  Supplerende licens. Forordning (EÃF) nr. 3936/92 artikel 7, stk. 2  ZusÃ ¤tzliche Lizenz  Artikel 7 Absatz 2 der Verord ­ nung (EWG) Nr. 3936/92  Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ   Ã Ã Ã ¸Ã Ã ¿ 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3936/92  Licence for additional quantity, Article 7 (2) of Regu ­ lation (EEC) No 3936/92  Certificat complÃ ©mentaire. RÃ ¨glement (CEE) n0 3936/92 article 7 paragraphe 2  Titolo complementare. Regolamento (CEE) n . 3936/92 articolo 7, paragrafo 2  Aanvullend certificaat  artikel 7, lid 2, van Verorde ­ ning (EEG) nr. 3936/92  Certificado complementar, n? 2 do artigo 7? do Regu ­ lamento (CEE) n ? 3936/92. Article 7 1 . In the case of products originating in Indonesia, once it has been verified that the quantities actually unlo ­ aded for a given consignment are in excess of those covered by the import licence(s) issued for that consign ­ ment, the competent authorities which issued the licence(s) concerned shall , at the request of the importer, notify the Commission by telex as quickly as possible, on a case-by-case basis, of the Indonesian export licence numbers), the import licence numbers), the excess quan ­ tity and the name of the vessel . The Commission shall contact the Indonesian authorities with a view to the issue of new export licences . Pending their preparation , the surplus quantities may not be released for free circulation under the terms of the agree ­ ment between the European Economic Community and Indonesia as long as the new import licences for the quantities in question cannot be presented. The new import licences shall be issued under the terms laid down in Article 5. 2 . However, notwithstanding paragraph 1 , where the quantities unloaded are not more than 2 % in excess of the quantities covered by the import licences issued corresponding to the export licences granted for the vessel concerned, the competent authorities in the Member State where release for free circulation is to take place shall, at the request of the importer, authorize the release for free circulation of the excess quantities provided that the importer pays a levy of 6 % ad valorem and lodges security for an amount equal to the difference between the full levy and that paid . The security shall be forfeit in respect of quantities for which a supplementary import licence is not presented within six months, except in cases of force majeure, from the date on which the declaration for release for free circulation referred to in the first subparagraph is accepted. Once the supplementary import licence has been processed and stamped by the competent authority when the security is released, the licence shall be returned to the issuing authority as soon as possible . 3 . Application of paragraphs 1 and 2 may not result in importation of quantities of goods exceeding the overall quota authorized for the year. If, when a supplementary import licence is issued, it is found that the overall quota has been exceeded, the quantity covered by the supple ­ mentary licence shall be deducted from the overall quota authorized for the following year. No L 398/24 Official Journal of the European Communities 31 . 12. 92 However, such validity may not extend beyond 31 December of the year of issue. Article 9 Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. 4. If, during the formalities of release for free circula ­ tion, it is found that the quantities actually imported from and originating in Indonesia are less than those indicated in Sections 17 and 18 of the import licence, the customs offices shall certify the missing quantities on the backs of the import licences. 5. By the end of the first half of the following year at the latest, the Member States shall provide the Commis ­ sion with a complete list of quantities not imported inclu ­ ding the numbers of the relevant licences and names of the vessels concerned. 6. The Commission shall determine the total volume of the quantities found missing on importation effected under cover of valid import licences and, where necessary, shall carry such quantities forward to the quota for the year following that in which the imports in question took place. Article 8 Licences issued pursuant to this Regulation shall be valid throughout the Community for 60 days from the date of actual issue. Article 10 Regulation (EEC) No 3668/90 is repealed. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I 1 Consignor CERTIFICATE OF ORIGIN for imports of agricultural products into the European Economic Community No ORIGINAL 2 Consignee (optional) 3 ISSUING AUTHORITY 4 Country of origin 5 RemarksNOTES A. The certificate must be completed in typescript or by means of a mechanical data-processing system, or similar procedure . B. The original of the certificate must be lodged together with the declaration of release for free circulation with the relevant customs office in the Community . 6 Item number  Markings and numbers  Number and kind of packages  DESCRIPTION OF GOODS 7 Gross and net mass (kg ) 8 THIS IS TO CERTIFY THAT THE ABOVE PRODUCTS ORIGINATE IN THE COUNTRY INDICATED IN BOX 4 AND THAT THE INDICATIONS IN BOX 5 ARE CORRECT. Place and date of issue Signature Issuing authority's stamp 9 RESERVED FOR THE CUSTOMS AUTHORITIES IN THE COMMUNITY class="page"> ANEXOU  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEXII  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXOU ORIGINALSERIAL EC-A No DEPARTMENT OF TRADE OF THE REPUBLIC OF INDONESIA EXPORT CERTIFICATE